
	

113 HRES 41 IH: Expressing support for designation of February 12, 2013, as Darwin Day and recognizing the importance of science in the betterment of humanity.
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 41
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Holt submitted
			 the following resolution; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Expressing support for designation of
		  February 12, 2013, as Darwin Day and recognizing the importance of science in
		  the betterment of humanity.
	
	
		Whereas Charles Darwin's theory of evolution by the
			 mechanism of natural selection, together with the monumental amount of
			 scientific evidence he compiled to support it, provides humanity with a logical
			 and intellectually compelling explanation for the diversity of life on
			 Earth;
		Whereas the validity of Darwin's theory of evolution by
			 natural selection is further strongly supported by the modern understanding of
			 the science of genetics;
		Whereas it has been the human curiosity and ingenuity
			 exemplified by Darwin that has promoted new scientific discoveries that have
			 helped humanity solve many problems and improve living conditions;
		Whereas the advancement of science must be protected from
			 those unconcerned with the adverse impacts of global warming and climate
			 change;
		Whereas the teaching of creationism in some public schools
			 compromises the scientific and academic integrity of the United States
			 education systems;
		Whereas Charles Darwin is a worthy symbol of scientific
			 advancement on which to focus and around which to build a global celebration of
			 science and humanity intended to promote a common bond among all of Earth’s
			 peoples; and
		Whereas February 12, 2013, is the anniversary of the birth
			 of Charles Darwin in 1809 and would be an appropriate date to designate as
			 Darwin Day: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the designation of Darwin Day; and
			(2)recognizes Charles
			 Darwin as a worthy symbol on which to celebrate the achievements of reason,
			 science, and the advancement of human knowledge.
			
